Citation Nr: 0801735	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.  His awards and decorations include the Combat Action 
Ribbon and the Purple Heart.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and December 2005 rating 
decisions by the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for the cause of the 
veteran's death and found no CUE in the May 17, 1993, rating 
decision.  The latter decision addressed the CUE matter in 
order to determine the appellant's right to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318, and the 
Board has framed the issue accordingly.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death in June 2003, the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling effective February 17, 
1993; residuals of a splenectomy, rated at 30 percent 
effective March 14, 1970; tinnitus, rated at 10 percent 
effective February 17, 1993; residuals of shell fragment 
wounds to the left arm, posterior thorax, scalp, left and 
right scapular regions, and left lumbar region, rated at 10 
percent effective February 17, 1993; high frequency hearing 
loss, rated noncompensably disabling effective March 14, 
1970; and for scars on the right hand from wart removal, 
evaluated as noncompensable effective March 14, 1970.  

2.  The veteran was not evaluated totally disabled for 10 
continuous years immediately preceding death; he was not 
totally disabled from date of discharge for a period of not 
less than 5 years immediately preceding death; and he was not 
a former prisoner of war (POW).  

3.  It has not been shown that the outcome of the veteran's 
claim would have been manifestly different had statutory or 
regulatory provisions extant at that time been otherwise 
applied in the May 17, 1993, rating decision which did not 
consider or award entitlement to a TDIU. 

4.  The appellant has not specifically alleged CUE in any 
other final rating decision.


CONCLUSIONS OF LAW

1.  There was no CUE in the May 17, 1993 rating decision that 
did not consider entitlement to a TDIU.  38 U.S.C.A. § 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105  (2007). 

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2003 and October 2005, the 
RO satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the appellant of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide.  The appellant was instructed to submit any evidence 
in her possession that pertained to his claims.  The initial 
notice specified evidence necessary to establish the DIC 
claim, including under the provisions of 38 U.S.C.A. § 1318.  
In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
held that the VCAA does not apply to CUE cases.  However, the 
latter notice regarded information necessary to find CUE in a 
previous rating action.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

DIC pursuant to the provisions of 38 U.S.C.A. § 1318

38 U.S.C. § 1318(b) authorizes payment of DIC in cases where 
the veteran had, during his lifetime, established a right to 
receive total service-connected disability for the required 
statutory period or would have established such a right if 
not for CUE.  38 C.F.R. § 3.22 (2007).

Under the law, even though a veteran died of non-service-
connected causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected if: 1) the veteran's death was 
not the result of his own willful misconduct, and 2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than 1 year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a) (2007).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; 3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
4) the veteran had not waived retired or retirement pay in 
order to receive compensation; 5) VA was withholding payments 
under the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 
38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2007).

The veteran was discharged from service in March 1970.  The 
record does not show, and the appellant does not claim, that 
the veteran was ever a POW.  In May 1993, the veteran was 
granted service connection for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling effective February 
17, 1993; tinnitus, rated at 10 percent effective February 
17, 1993; and for residuals of shell fragment wounds to the 
left arm, posterior thorax, scalp, left and right scapular 
regions, and left lumbar region, rated at 10 percent 
effective February 17, 1993.  Previous evaluations for 
residuals of a splenectomy, rated at 30 percent effective 
March 14, 1970; high frequency hearing loss, rated 
noncompensably disabling effective March 14, 1970; and for 
scars on the right hand from wart removal, evaluated as 
noncompensable effective March 14, 1970 were continued.  The 
veteran did not appeal this decision within the relevant time 
period and as such, the decision is final.  Subsequent rating 
actions denied any further increases, with the exception of 
an April 1994 rating action that did increase the 10 percent 
rating for PTSD to 30 percent, effective the date of the 
grant of service connection.  The veteran died in June 2003.  
The veteran was not in actual receipt of a 100 percent 
disability rating for the statutory period of time prior to 
his death and consequently, entitlement to DIC benefits is 
not appropriate on that basis.

What has been claimed is that the May 1993 rating action 
contained CUE for the RO's failure to consider and ultimately 
award a TDIU.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly 
applied;

 (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made;" and 

(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc). 

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by the Board or by a VA regional office.  Smith v. 
Brown, 35 F. 3d  1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In this case, the uncontroverted evidence establishes that 
the veteran filed a formal application for schedular increase 
for service-connected post-traumatic stress disorder (PTSD) 
on February 17, 1993, which was denied on May 17, 1993.  
Although the veteran had indicated that he was unemployable 
as a result of his PTSD, entitlement to a TDIU was not 
considered.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The essence of the appellant's allegations is that the RO 
committed an error in law because it did not address the 
question of TDIU in May 1993 despite evidence indicating that 
the veteran had not been employed since 1989.   The Federal 
Circuit has held that "once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability," the "identify the benefit sought" 
requirement of 38 C.F.R.           § 3.155(a) is met and the 
VA must consider TDIU.   Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).   

During the March 1993 VA examination of the veteran, it was 
reported that he last worked for his father two years ago as 
a house painter.  He reported that "I just haven't work 
because I can't get around people, I don't trust them."  On 
mental status interview, his mood was depressed and anxious 
and his affect was consistent with his mood.  He did not 
express identifiable delusions and denied hallucinations or 
intent to harm himself or others.  He was well oriented to 
time, place and person.  Recent memory was intact; immediate 
recall was mildly impaired.  Judgment, abstracting ability 
and insight were fair to adequate.  The evaluation assigned 
was 10 percent, consistent with mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1992).  The evaluation was subsequently increased in an 
April 1994 rating action to 30 percent representing definite 
or moderately large social and industrial impairment.  

The veteran was also service-connected for residuals of a 
splenectomy that was not shown to be symptomatic recently.  
The remaining service-connected disabilities consisted of 
tinnitus, hearing loss, residuals of shell fragment wounds, 
and scarring that were assigned 0-10 percent ratings, 
representing slight disability and are not shown to have 
provided a significant industrial impairment.  

In order to find CUE in a prior decision, it must be shown 
that had error not been committed, the outcome would have 
been manifestly different.  Grover v. West, 12  Vet.App. 109, 
112 (1999).  The veteran did not meet the schedular 
requirements for a TDIU in May 1993, and considering the 
symptomatology extant at the time, it is reasonable to 
conclude that the RO did not see any chance for the award of 
a TDIU.  Even if they would have considered the claim, the 
outcome of the decision with regard to schedular entitlement 
to a TDIU almost certainly would not have been different.  At 
the time of the May 1993 decision, none of the service-
connected disabilities individually or taken together 
resulted in sufficient impairment as to preclude the veteran 
from working.  Thus, the Board finds no CUE in the failure to 
address schedular entitlement to a TDIU.  

In response to a Notice of Disagreement filed by the veteran, 
a Social and Industrial Survey evaluating the veteran's 
employability was obtained in January 1994.  The social 
worker found that the veteran's inability to tolerate others 
resulted in unemployability.  By rating decision dated in 
April 1994, the veteran's evaluation for PTSD was increased 
to 30 percent based on "definite industrial impairment."   
The veteran did not file a substantive appeal, and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

While the social worker's report does include an opinion that 
the veteran was unemployable (and was not available to the 
May 1993 rating board), it too does not warrant the 
conclusion that the veteran was unemployable due solely to 
service-connected disability at that time.  The rating board 
also had the March 1993 VA examination performed by a medical 
doctor that reflects a milder psychiatric disability.  The 
rating board could have considered the evidence from a 
medical doctor's examination more persuasive that the opinion 
of the social worker.  In evaluating this evidence in light 
of the laws and regulations in effect at the time of the May 
1993 rating decision, the Board concludes that whether the 
evidence warranted TDIU was a judgment call and that a 
reasonable adjudicator could have concluded from this 
evidence that there was not a circumstance placing the 
veteran in a different position from other veterans with the 
same rating.   The January 1994 opinion addressed only the 
impact of the veteran's irritability on his employability, 
and did not consider the idea that the veteran may have been 
able to gain employment in a position that did not require 
either close contact with others or direct supervision.  
Because of this, a reasonable adjudicator could have 
concluded that the evidence did not show entitlement to a 
TDIU.

The veteran filed a formal claim for entitlement to a TDIU in 
July 1994.  By rating decision dated in February 1995, it was 
determined that neither schedular nor extraschedular 
consideration entitled the veteran to a TDIU.  Hence, the 
RO's failure to address TDIU in May 1993 was not outcome 
determinative, as a reasonable adjudicator could have reached 
the conclusion that the veteran was not entitled to a TDIU at 
that time, and in fact, did so at a later date.  It is 
plausible that a TDIU would not have been granted even if a 
claim for it had been considered in May 1993.    


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.




REMAND

The appellant has perfected an appeal of a January 2004 
rating decision denying entitlement to service connection for 
the cause of the veteran's death.  The veteran's death 
certificate reads that the veteran died on June [redacted], 2003, of 
sudden cardiac death/myocardial infarction as a consequence 
of "severe stress/PTSD" and "splenectomy/service-connected 
perforated spleen/shell fragment."  The medical examiner is 
not a medical doctor, and there is no evidence as to how he 
arrived at his conclusions.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Refer the appellant's claim for a VA 
medical opinion to ascertain the etiology 
of the cardiac event that caused the 
veteran's death.  The claims folder should 
be made available to the examiner for 
review prior to rendering an opinion.  A 
rationale based on the evidence should be 
provided for any proffered opinion.

Specifically, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
cardiac event that caused the veteran's 
death was the result of his service-
connected PTSD and/or any other service-
connected disability.  The examiner should 
also determine if any service-connected 
disability contributed substantially or 
materially to the appellant's death or 
whether the cardiac event was so 
overwhelming that death could be 
anticipated regardless of coexisting 
conditions.  It is important that the 
examiner reconcile any opinion with the 
evidence in the claims folder.  Attention 
is specifically invited to the emergency 
records dated June [redacted], 1993, and to the 
veteran's death certificate and the 
medical treatise evidence submitted. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
her representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


